Mr. Justice Harlan,
after stating the case, as above reported, delivered the opinion of the court.
, The act of Congress was correctly interpreted by the Gircuit Court. That-the amounts paid by the bank to the State in the years 1866, 1867, 1868 and 1870 came from dividends declared by it to be due and payable to stockholders, as part of its earnings, income or gains, is entirely clear. Because they were from dividends, so declared, the bank recognized its obligation to pay, and did pay, the taxes assessed by the State upon shares owned by stockholders. It was not required to retain the amount of taxes due the State except from “ dividends belonging to such stockholders.” . The taxes constituted a claim against stockholders only, and the bank was made simply an agent to collect them for the State. Their reten-tioh by the bank out of dividends declared due to stockholders was a convenient mode adopted by the State to collect its taxes. The circuit judge well said' that, in legal effect, the retaining by the bank of the amount of the taxes assessed against stockholders was the same as if it had paid the whole .dividend to stockholders, and the latter had handed back the *364sum. due from them for municipal taxes, and authorized the’ bank to pay it. For these reasons, the bank '.had no right to omit from its return a statement of the sums retained by it for the State out of dividends to stockholders in the years 1866, 1867, 1868 and 1870.
This is an end of .this case, unless, as conténded, the embezzlement of the bank’s cashier, whereby it was led to believe that its profits were larger than they actually were, and whereby it was induced to distribute among its’ stockholders and add to its surplus or contingent funds larger sums than were actually earned, and to make erroneous returns of dividends from earnings and of additions to surplus, constitutes adefence to the action. We are of opinion that the liability of the bank, under section 120, depends solely upon the questions whether dividends were, in fact, declared due and pay-’ able to stockholders from its earnings, income or gains, and whether undistributed sums were, in fact, made or added -to its surplus or contingent fund. Whether or not such dividends should be declared, or such additions made, was for the bank to determine. In view of the language and object of the statute, we hold that, if the declarations or additions were not recalled or rescinded'before the time when it became the duty of the bank to make its returns to the assessor, the question whether or not, for the purposes of taxation by the United States, dividends had been declared due to stockholders, or additions made to surplus or contingent funds, was closed, and the liability of the bank for the tax of five per cent on such dividends or additions attached. If the bank, in good faith and by mistake, made a declaration of dividends, or an addition to its surplus or contingent funds when it was not in a condition to do so, the mistake cannot be corrected' by the' courts in an action brought to recover the tax. Relief must come from another branch of the government.
In Bailey v. Railroad Co., 106 U. S. 109, 113, 115, this court had occasion to construe section 122 of the above act of Congress, providing that “ any railroad, canal, turnpike, canal navigation or slack-water company, indebted for any money for which bonds or other evidences of indebtedness have been *365issued, payable in one or more years after date, upon -which interest is stipulated to be paid, or coupons representing the interest,- or any such company that, may have declared any dividend in scrip or.money due or payable to its stockholders, . . . as part of the earnings, profits, income or gains of such company, and all profits of such company carried -to the account of any fund, or used for construction, shall be subject to and pay a tax of five per centum on the amount of such interest or coupons, dividends or profits, whenever and where-ever the same shall be payable,” etc. 13 Stat. 283; 14 Stat. 138. The court, speaking by Mr. Justice Matthews, said: “ It is true, indeed, that by the terms of the law the amount paid as interest on bonds is charged with a tax as part of the earnings, although there may have been no net earnings out of which to pay it; but the law proceeds upon a presumption which disregards what is merely exceptional. And we. have no hesitation in saying, that in inference to a dividend declared as of earnings for the current year and paid as such to stockholders, whether in money or in scrip, no proof would be admissible, for the purpose of avoiding the tax, that no earnings had in fact been made. The law conclusively assumes, in-such a case, that a dividend declared and paid is a dividend earned.” The same principle must govern the construction of section 120, and determines the present case in favor of the United States.

Judgment affirmed.

Mr. Justice Field dissented.